Citation Nr: 0732525	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  03-18 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973, and from August 1973 to June 1975.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

An April 2005 Board decision denied the veteran's claim for 
entitlement to service connection for diabetes mellitus, type 
2, to include as due to herbicide exposure.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  Consequent to a June 2007 Order 
granting a May 2007 Joint Motion for Remand (Joint Motion), 
the veteran's appeal was remanded to the Board. 

A letter was sent to the veteran and his representative on 
August 23, 2007, in which he was given 90 days from the date 
of the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  
The veteran submitted a response in September 2007, 
submitting additional evidence, and waiving his right to have 
that evidence reviewed by the RO prior to appellate 
adjudication.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In this case, the May 2007 Joint Motion found that VA had 
failed to satisfy its duty to assist the veteran.  
Specifically, the May 2007 Joint Motion noted that despite 
the veteran's repeated requests, the RO had never sought 
and/or obtained the veteran's "complete" personnel file.  
Additionally, the Joint Motion concluded that the Board had 
failed to address the veteran's requests to locate other 
records such as deck logs and passenger manifests specific to 
the veteran's fighter squadron.

To that end, the Board completed a full review of the claims 
file prior to rendering its April 2005 decision, and has done 
so again now.  At neither time was the veteran's personnel 
records file, which includes all documents obtained by the RO 
in response to their March 2002 request, found to be 
incomplete.  However, so as to ensure that the duty to assist 
is satisfied, an additional search for the records described 
by the veteran, and in the Joint Motion, must be conducted 
before appellate review can continue.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the National 
Personnel Records Center (NPRC) to 
request those documents enumerated in 
the May 2007 Joint Motion.  So as to 
ensure that all pertinent documents are 
obtained, the RO must note the 
veteran's current legal name as well as 
the name under which he served.  
Specifically, the RO must request a 
copy of the veteran's entire personnel 
file, to include both periods of 
service (August 1969 to August 1973, 
and August 1973 to June 1975).  

If review of the newly acquired copy of 
the veteran's entire personnel file 
does not provide definitive evidence 
that the veteran set foot in Vietnam, a 
request must then be made to search for 
the deck logs of the USS Midway (CVA-
41), for the period of the veteran's 
claimed Vietnam service, showing any 
evidence that Fighter Squadron 161 was 
detached from, and returned to, the USS 
Midway to either Subic Bay, Republic of 
the Philippines, and/or Da Nang, 
Republic of Vietnam.  Further, a 
request must be made to search for 
written records or orders of the 
veteran's and/or Fighter Squadron 161's 
temporary duty (TDY) assignments from 
the USS Midway to Naval Air Station 
Cubi Point, Republic of the 
Philippines, by way of Naval Air 
Facility Da Nang, Republic of Vietnam.

If any of the above actions are 
attempted but not completed, a 
memorandum as to the reasons and 
circumstances for failure to complete 
these directives must be associated 
with the claims file.

2.  After the development detailed 
above has been completed, the RO must 
review the claims file to ensure that 
it is in complete compliance with the 
directives of this Remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at 
once.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

